UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07388_ ­­ Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31 Date of reporting period: September 30, 2009 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/09 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC S E M I - A N N U A LR E P O R T 220 East 42nd Street S e p t e m b e r3 0 ,2 0 0 9 New York, NY 10017-5891 DISTRIBUTOR EULAV Securities, Inc. Value Line Emerging Opportunities Fund, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00069454 Value Line Emerging Opportunities Fund, Inc. To Our Value Line Emerging To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended September 30, 2009. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Fund earned a total return of 32.96% for the six months ending September 30, 2009. This compared to a total return of 43.95% for the Russell 2000 Index.(1) The big rebound in the stock market in the six-month period was led by the stocks that had declined the most in the prior year. These stocks primarily represent financially weaker, more economically sensitive companies, and firms that sell undifferentiated, commodity-type products in highly competitive arenas. Such lower-quality stocks widely outperformed higher-quality stocks. A study by Credit Suisse showed that, among members of the Russell 2000 Index, lower-quality issues rose 108% in the six months, versus a rise of only 23% for higher-quality issues. Your Fund invests primarily in higher-quality stocks, those that represent financially stronger companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products. Over the long pull, this strategy has paid off well for Fund investors. But during periods such as seen this year, the Fund can lag its benchmark. We will maintain the disciplined investment strategy that has served the Fund well in the past. First, the Fund seeks companies that have demonstrated superior earnings and stock price growth over a five- to ten-year period. Second, we limit trading costs by sticking with these proven winners for as long as merited by their performance.
